Exhibit 10.16
SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS SEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 31st day of July, 2009 by and between Silicon Valley Bank
(“Bank”) and Superconductor Technologies, Inc., a Delaware corporation
(“Borrower”) whose address is 460 Ward Drive, Suite F, Santa Barbara, CA 93111.
Recitals
     A. Bank and Borrower have entered into that certain Accounts Receivable
Purchase Agreement dated as of March 28, 2004, as amended by that certain
Amendment to Purchase Agreement by and between Bank and Borrower dated as of
April 28, 2004, by that certain Accounts Receivable Purchase Modification
Agreement by and between Bank and Borrower dated as of March 16, 2005, by that
certain Third Amendment to Loan and Security Agreement by and between Bank and
Borrower dated as of June 16, 2006, by that certain Fourth Amendment to Loan and
Security Agreement by and between Bank and Borrower dated as of June 18, 2007,
by that certain Fifth Amendment to Loan and Security Agreement by and between
Bank and Borrower dated as of July 31, 2007 and by that certain Sixth Amendment
to Loan and Security Agreement by and between Bank and Borrower dated as of
July 31, 2008 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date (ii) reduce the amount of the credit facility and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore , in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Agreement.
          2.1 Section 2.2 (Acceptance of Receivables). The final sentence of
Section 2.2 is amended in its entirety and replaced with the following:
     “Not withstanding the foregoing, in no event shall the aggregate amount of
all Purchased receivables outstanding at anytime exceed
           Three Million Dollars ($3,000,000).”
          2.2 Section 17 (Term and Termination). The first sentence of
Section 17 is amended in its entirety and replaced with the following:
          “The term of this Agreement shall be through July 12, 2010 unless
terminated in writing by Buyer and Seller.”
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
March 28, 2003 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 



--------------------------------------------------------------------------------



 



          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $15,000,
(c) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by each Guarantor.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



      In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                              BANK       BORROWER    
 
                            Silicon Valley Bank       Superconductor
Technologies, Inc.    
 
                            By:   /s/ Ben Fargo       By:   /s/ William Buchanan
                         
 
  Name:   Ben Fargo           Name:   William Buchanan    
 
  Title:   VP/Relationship Manager           Title:   Controller    

 



--------------------------------------------------------------------------------



 



Schedule 1
ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY
     Section 1. Guarantor hereby acknowledges and confirms that it has reviewed
and approved the terms and conditions of the Seventh Amendment to Loan and
Security Agreement dated as of even date herewith (the “Amendment”).
     Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.
     Section 3. Guarantor represents and warrants that, after giving effect to
the Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.
Dated as of July 31, 2009

          GUARANTOR Conductus, Inc.
      By:   /s/ William Buchanan         Name:   William Buchanan       Title:  
Controller    

 